This case was appealed from the district court of Oklahoma county. The case was tried to a jury and a verdict returned in favor of defendants in error on the 28th day of January, 1925, for the sum of $400.81, upon which judgment was pronounced by the court and motion for a new trial having been overruled, plaintiff in error appealed.
Numerous errors are assigned, but only one is relied on in plaintiff in error's brief, which is No. 1 of the court's instructions to the jury. It is a well-settled rule of this court that assignments of error not presented or argued in plaintiff in error's brief will not be considered by the court, but will be treated as abandoned. Clanton v. City of Altus,102 Okla. 259, 229 P. 273; Phillips v. Classen, 93 Okla. 82,219 P. 708; Florence v. Russell, 105 Okla. 20, 231 P. 301.
Plaintiff in error saved no exception to instruction No. 1, nor to any other of the court's instructions, and defendants in error now move the court to dismiss the appeal. This court will not review instructions given the jury by the trial court unless exception is saved at the trial. Firebaugh v. Dubois,70 Okla. 269, 173 P. 1126; Fisher v. Woolery, 94 Okla. 110,221 P. 45.
Only one assignment of error being relied on, and it being in such condition that it cannot be reviewed by the court, it follows, therefore, that the motion must be sustained and the appeal dismissed.
Judgment is rendered against J. B. Van Noy, principal, and Belva M. Peck and Margaret McCarty, sureties on supersedeas bonds, for the sum of $400.81, with interest at the rate of six per cent. per annum from January 28, 1925,